                   Case 19-10209-KJC            Doc 89         Filed 03/04/19       Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :    Chapter 11
                                                           :
NOVUM PHARMA, LLC,                                         :    Case No. 19-10209 (KJC)
                                                           :
                                    Debtor.1               :
                                                           :
---------------------------------------------------------- x

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               HEARING ON MARCH 6, 2019 AT 11:00 A.M. (EASTERN TIME)
                    BEFORE THE HONORABLE KEVIN J. CAREY2

CERTIFICATIONS OF NO OBJECTION/CERTIFICATIONS OF COUNSEL

1.       Debtor’s Application for Order Authorizing the Retention and Employment of Cole
         Schotz P.C. as Counsel to the Debtor, Nunc Pro Tunc to the Petition Date (Filed
         February 11, 2019) [Docket No. 31]

         Related Documents:

                   (a)     Certification of Counsel Regarding Debtor’s Application for Order
                           Authorizing the Retention and Employment of Cole Schotz P.C. as
                           Counsel to the Debtor, Nunc Pro Tunc to the Petition Date (To Be Filed
                           March 4, 2019)

         Objection Deadline: February 27, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 4:00 p.m. on March 1, 2019
                             for the Official Committee of Unsecured Creditors.

         Responses Received: Informal comments by the Office of the United States Trustee.

         Status:           A Certification of Counsel, together with a revised proposed order, will be
                           filed with the Court. This matter will not be going forward unless
                           otherwise directed by the Court.


1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.
2
         The hearing will be held before The Honorable Kevin J. Carey at the United States Bankruptcy Court for
         the District of Delaware, 824 North Market Street, 5th Floor, Courtroom 5, Wilmington, Delaware 19801.
         Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-
         582-6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
         Appearances Effective January 5, 2005, Revised May 11, 2018.


58448/0001-16908517v1
                   Case 19-10209-KJC       Doc 89     Filed 03/04/19    Page 2 of 5



2.       Debtor’s Application for Order Pursuant to Sections 105(a) and 363(b) of the Bankruptcy
         Code (I) Authorizing the Debtor to Retain CR3 Partners, LLC to Provide Chief
         Restructuring Officer and Related Services, Nunc Pro Tunc to the Petition Date and
         (II) Approving the Agreement Related Thereto (Filed February 11, 2019) [Docket
         No. 32]

         Related Documents:

                   (a)   Amended Declaration of Thomas S. O’Donoghue, Jr. in Support of
                         Debtor's Application for Order Pursuant to Sections 105(a) and 363(b) of
                         the Bankruptcy Code (I) Authorizing the Debtor to Retain CR3 Partners,
                         LLC to Provide Chief Restructuring Officer and Related Services, Nunc
                         Pro Tunc to the Petition Date and (II) Approving the Agreement Related
                         Thereto (Filed March 4, 2019) [Docket No. 87]

                   (b)   Certification of Counsel Regarding Debtor’s Application for Order
                         Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code
                         (I) Authorizing the Debtor to Retain CR3 Partners, LLC to Provide Chief
                         Restructuring Officer and Related Services, Nunc Pro Tunc to the Petition
                         Date and (II) Approving the Agreement Related Thereto (To Be Filed
                         March 4, 2019)

         Objection Deadline: February 27, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 4:00 p.m. on March 1, 2019
                             for the Official Committee of Unsecured Creditors.

         Responses Received: Informal comments by the Office of the United States Trustee.

         Status:         A Certification of Counsel, together with a revised proposed order, will be
                         filed with the Court. This matter will not be going forward unless
                         otherwise directed by the Court.

3.       Debtor’s Application for Order (I) Authorizing the Retention and Employment of Teneo
         Capital LLC as Investment Banker to the Debtor, Nunc Pro Tunc to the Petition Date,
         and (II) Waiving Certain Reporting Requirements Pursuant to Local Rule 2016-2 (Filed
         February 11, 2019) [Docket No. 34]

         Related Documents:

                   (a)   Amended Declaration of Charles Boguslaski in Support of Debtor’s
                         Application for Order (I) Authorizing the Retention and Employment of
                         Teneo Capital LLC as Investment Banker to the Debtor, Nunc Pro Tunc to
                         the Petition Date, and (II) Waiving Certain Reporting Requirements
                         Pursuant to Local Rule 2016-2 (Filed March 4, 2019) [Docket No. 88]




                                                  2
58448/0001-16908517v1
                   Case 19-10209-KJC       Doc 89     Filed 03/04/19    Page 3 of 5



                   (b)   Certification of Counsel Regarding Debtor’s Application for Order
                         (I) Authorizing the Retention and Employment of Teneo Capital LLC as
                         Investment Banker to the Debtor, Nunc Pro Tunc to the Petition Date, and
                         (II) Waiving Certain Reporting Requirements Pursuant to Local Rule
                         2016-2 (To Be Filed March 4, 2019)

          Objection Deadline: February 27, 2019 at 4:00 p.m. On consent of the parties, the
                              Objection Deadline was extended until 4:00 p.m. on March 1, 2019
                              for the Official Committee of Unsecured Creditors.

         Responses Received: Informal comments by the Office of the United States Trustee.

         Status:         A Certification of Counsel, together with a revised proposed order, will be
                         filed with the Court. This matter will not be going forward unless
                         otherwise directed by the Court.

4.       Debtor’s Application for Order Under 11 U.S.C. § 327, Fed. R. Bankr. P. 2014 and Del.
         Bankr. L.R. 2014-1 Authorizing the Employment and Retention of Kurtzman Carson
         Consultants LLC as Administrative Agent to the Debtor, Nunc Pro Tunc to the Petition
         Date (Filed February 11, 2019) [Docket No. 35]

         Related Documents:

                   (a)   Certificate of No Objection Regarding Debtor’s Application for Order
                         Under 11 U.S.C. § 327, Fed. R. Bankr. P. 2014 and Del. Bankr. L.R.
                         2014-1 Authorizing the Employment and Retention of Kurtzman Carson
                         Consultants LLC as Administrative Agent to the Debtor, Nunc Pro Tunc
                         to the Petition Date (To Be Filed March 4, 2019)

         Objection Deadline: February 27, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 4:00 p.m. on March 1, 2019
                             for the Official Committee of Unsecured Creditors.

         Responses Received: None.

         Status:         A Certificate of No Objection will be filed with the Court. This matter
                         will not be going forward unless otherwise directed by the Court.




                                                  3
58448/0001-16908517v1
                   Case 19-10209-KJC      Doc 89      Filed 03/04/19   Page 4 of 5



MATTERS GOING FORWARD

5.       Debtor’s Motion for Interim and Final Orders (A) Authorizing the Debtor to Use Cash
         Collateral, (B) Granting Adequate Protection, (C) Modifying the Automatic Stay, and
         (D) Granting Related Relief (Filed February 3, 2019) [Docket No. 7]

         Related Documents:

                   (a)   Interim Order (A) Authorizing the Debtor to Use Cash Collateral,
                         (B) Granting Adequate Protection, (C) Modifying the Automatic Stay, and
                         (D) Scheduling a Final Hearing (Entered February 5, 2019) [Docket No.
                         26]

                   (b)   Notice of Entry of Interim Order and Final Hearing With Respect to
                         Debtor's Motion for Interim and Final Orders (A) Authorizing the Debtor
                         to Use Cash Collateral, (B) Granting Adequate Protection, (C) Modifying
                         the Automatic Stay, and (D) Granting Related Relief (Filed February 6,
                         2019) [Docket No. 30]

         Objection Deadline: February 27, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 4:00 p.m. on March 1, 2019
                             for the Official Committee of Unsecured Creditors and until 10:00
                             a.m. on March 4, 2019 for The Huntington National Bank.

         Responses Received:

                   (a)   Objection of the Official Committee of Unsecured Creditors to the
                         Debtor’s Motion for a Final Order (A) Authorizing the Debtor to Use Cash
                         Collateral, (B) Granting Adequate Protection, (C) Modifying the
                         Automatic Stay, and (D) Granting Related Relief (Filed March 1, 2019)
                         (Docket No. 83)

         Status:         This matter will be going forward.

6.       Debtor’s Motion for Orders (I)(A) Approving Bidding Procedures for Sale of
         Substantially All of the Debtor’s Assets, (B) Approving Bid Protections, (C) Scheduling
         Auction for, and Hearing to Approve, Sale of Substantially All of the Debtor’s Assets,
         (D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing,
         (E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief;
         and (II)(A) Approving Sale of Debtor’s Assets Free and Clear of Liens, Claims, Interests
         and Encumbrances, (B) Authorizing Assumption and Assignment of Unexpired Leases
         and Executory Contracts and (C) Granting Related Relief (Filed February 13, 2019)
         [Docket No. 42]

         Objection Deadline: February 27, 2019 at 4:00 p.m. On consent of the parties, the
                             Objection Deadline was extended until 4:00 p.m. on March 1, 2019
                             for the Official Committee of Unsecured Creditors and the secured
                             lender.

                                                  4
58448/0001-16908517v1
                   Case 19-10209-KJC       Doc 89      Filed 03/04/19    Page 5 of 5




         Responses Received:

                   (a)   Limited Preliminary Objection of the Official Committee of Unsecured
                         Creditors to the Debtor’s Motion for Orders (I)(A) Approving Bidding
                         Procedures for Sale of Substantially All of the Debtor’s Assets,
                         (B) Approving Bid Protections, (C) Scheduling Auction for, and Hearing to
                         Approve, the Sale of Substantially All of the Debtor’s Assets, (D) Approving
                         Form and Manner of Notices of Sale, Auction and Sale Hearing,
                         (E) Approving Assumption and Assignment Procedures and (F) Granting
                         Related Relief; and (II)(A) Approving Sale of Debtor’s Assets Free and Clear
                         of Liens, Claims, Interests and Encumbrances, (B) Authorizing Assumption
                         and Assignment of Unexpired Leases and Executory Contracts and
                         (C) Granting Related Relief (Filed March 1, 2019) (Docket No. 81)

                   (b)   Limited Objection to Debtor’s Motion for Entry of an Order
                         (A) Approving Bidding Procedures for Sale of Substantially All of the
                         Debtor’s Assets, (B) Approving Bid Protections, (C) Scheduling Auction
                         for, and Hearing to Approve, Sale of Substantially All of the Debtor’s
                         Assets, (D) Approving Form and Manner of Notices of Sale, Auction and
                         Sale Hearing, (E) Approving Assumption and Assignment Procedures and
                         (F) Granting Related Relief to Request Entry of Order Approving Bidding
                         Procedures (Filed March 1, 2019) (Docket No. 82)

         Status:         This matter will be going forward.

Dated: Wilmington, Delaware
       March 4, 2019
                                               COLE SCHOTZ P.C.

                                               /s/ David R. Hurst
                                               David R. Hurst (I.D. No. 3743)
                                               Patrick J. Reilley (I.D. No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117

                                               – and –

                                               Jacob S. Frumkin
                                               25 Main Street
                                               Hackensack, New Jersey 07601
                                               Telephone: (201) 489-3000
                                               Facsimile: (201) 489-3479

                                               Proposed Counsel for Debtor and
                                               Debtor-in-Possession

                                                   5
58448/0001-16908517v1
